PER CURIAM.
After the jury returned a $1.00 verdict for the plaintiff in a personal injury action, the trial court granted a new trial on damages only on the ground that the verdict was contrary to the “manifest weight of the evidence” as to the plaintiff’s injuries. We find no abuse of discretion in this determination. Ford Motor Co. v. Kikis, 401 So.2d 1341 (Fla.1981); Cloud v. Fallis, 110 So.2d 669 (Fla.1959). We hold, however, that the new trial must be held on both liability and damages. Borges v. Jacobs, 483 So.2d 773, 775 (Fla. 3d DCA 1986), and cases cited.
Affirmed as modified.